      Case 4:17-cv-00031-BMM Document 292 Filed 05/26/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 NORTHERN PLAINS RESOURCE                     CV 17-31-GF-BMM
 COUNCIL, et al.,
                                              ORDER ENTERING
              Plaintiffs,                     STIPULATED SETTLEMENT
 v.                                           AGREEMENT ON
                                              PLAINTIFFS NORTHERN
 UNITED STATES DEPARTMENT OF                  PLAINS RESOURCE COUNCIL
 STATE, et al.,                               ET AL.’S AMENDED MOTION
                                              FOR ATTORNEYS’ FEES AND
              Defendants,                     COSTS
 and

 TRANSCANADA KEYSTONE
 PIPELINE, et al.,

               Defendant-Intervenors.



        This matter comes before the Court on the parties’ Stipulated Settlement

Agreement on Plaintiffs Northern Plains Resource Council et al.’s Amended

Motion for Attorneys’ Fees and Costs. Having reviewed the terms and conditions

of the Agreement, the Court now finds that there is good cause shown to support

entering the Agreement. Accordingly, the Court hereby APPROVES the

Stipulated Settlement Agreement. The terms and conditions of the parties’

Stipulated Settlement Agreement are incorporated into this Order.

                                          1
    Case 4:17-cv-00031-BMM Document 292 Filed 05/26/20 Page 2 of 2



      Plaintiffs’ Amended Motion for Attorneys’ Fees and Costs, ECF No. 274, is

DISMISSED with prejudice.

      The Court retains jurisdiction of this matter solely for purposes of enforcing

the Stipulated Settlement Agreement.

      DATED this 25th day of May, 2020.




                                         2
